DETAILED ACTION
This office action is in response to applicant’s RCE filed on 12/03/2020.
Currently claims 1-8 and 11-32 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of withdrawn claims 1-8, 11-20 and 26-27 directed to nonelected method claims without traverse which are considered part of a distinct invention. Thus the withdrawn claims 1-8, 11-20 and 26-27 are hereby cancelled. 

Allowable Subject Matter
In light of applicant’s amendments filed on 11/04/2020 and associated persuasive arguments,
Claims 21-25 and 28-32 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 21 is allowable because the closest prior art US Patent Pub # US 2018/0102085 A1 to Pan teaches, an integrated device comprising: a backplane device (400; Fig. 4A; [0083]; i.e. integrated LED display system) comprising at least one backplane (substrate 402 is 

    PNG
    media_image1.png
    535
    745
    media_image1.png
    Greyscale

Pan further teaches, a plurality of first light emitting elements (blue LED) on first pixel circuits (over interconnect portion of pixel circuit 404a where blue LEDs are placed which is connected to non-volatile memory 406; Fig. 4B; [0084]; the examiner used the broadest reasonable interpretation of ‘first pixel circuit’ here, i.e., any portion of ‘first pixel circuit’ including metals and interconnects is part of first pixel circuit and it can be considered that the first light emitting elements are ‘on’ first pixel circuits) in the plurality of 
Note: Pan teaches that blue LED device 404a and its controlling device, non-volatile memory 406, are located next to each other in horizontal direction. Thus the connection of first contact electrode of the LED device and the drive electrode of the pixel circuit is along horizontal direction. As a result, it occupies more area than usually would have been required in top view, if the non-volatile memory 406 would be placed underneath the blue LED device 404a. 

    PNG
    media_image2.png
    412
    781
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2016/0254274 A1 to Li teaches, the light emitting elements (light emitting device at upper left; Fig. 1; [0016]) are placed on the pixel circuit (TFT transistor in area “AA” at bottom right; Fig. 1; [0016]) along a vertical direction (Fig. 1; [0016]);

    PNG
    media_image3.png
    388
    669
    media_image3.png
    Greyscale

With the teaching of light emitting elements being placed on the pixel circuit along a vertical direction from Li (Fig. 1; [0016]), Pan further teaches, wherein each of the first light emitting elements (blue LED) comprises one or more first light emitting layers (light emitting layer; [0095]) between a first contact electrode (bottom contact) and a second contact electrode (top contact) along the direction (vertical; teaching from Li) and operable to emit light with a first color (blue) (Fig. 4B; [0084]), and 
wherein the first contact electrode (bottom contact) of each of the first light emitting elements (blue LED) is bonded and conductively coupled to a first pixel circuit (404a) in the backplane device (400; Fig. 4A; [0083]) along the direction (vertical; teaching from Li);
a plurality of second light emitting elements (red LED) on second pixel circuits (over interconnect portion of pixel circuit 404b where red LEDs are placed which is connected to non-volatile memory 406; Fig. 4B; [0084]; the examiner used the broadest reasonable interpretation of ‘second pixel circuit’ here, i.e., any portion of ‘second pixel circuit’ including metals and interconnects is part of 
wherein each of the second light emitting elements (red LED) comprises one or more second light emitting layers (light emitting layer; [0095]) between a third contact electrode (bottom contact) and a fourth contact electrode (top contact) and operable to emit light with a second color (red) different from the first color (blue), 
wherein the third contact electrode (bottom contact) of each of the second light emitting elements is bonded and conductively coupled to a second pixel circuit (404b) in the backplane device (400) (Figs. 4A and 4B; [0083] – [0089]) along the direction (vertical; teaching from Li), 
wherein the one or more second light emitting layers (light emitting layer; [0095]) are different from the one or more first light emitting layers (light emitting layer; [0095]),
	Note: Since the first and the second light emitting layers are generating different lights, obviously the layers would be different.
a transparent conductive layer (550; Fig. 5G; [0103]; i.e. transparent ITO layer) on the plurality of first light-emitting elements (blue LED) and the plurality of second light-emitting elements (red LED) along the direction (vertical, teaching from Li), wherein the transparent conductive layer (550) is a common electrode (ground) in contact 
Note: Pan teaches in para. [0103] that the passivation layer 550 can act as anodes or cathodes for the LEDs under the passivation layer 550. The passivation layer 550 can be connected to the ground or a supply voltage.

    PNG
    media_image4.png
    525
    762
    media_image4.png
    Greyscale

However, neither Pan nor any cited prior art, appear to explicitly disclose, in context, 
wherein each of the first light emitting elements has a height lower than each of the second light emitting elements, and 
wherein surfaces of the second contact electrodes of the first light emitting elements are lower than surfaces of the fourth contact electrodes of the second light emitting elements;
wherein each of the first light emitting elements has a height lower than each of the second light emitting elements, and wherein surfaces of the second contact electrodes of the first light emitting elements are lower than surfaces of the fourth contact electrodes of the second light emitting elements,’ is material to the inventive concept of the application at hand to achieve greatly simplified manufacturing process and thereby improve manufacturing efficiency and quality.

Amended independent claim 28 is allowable because the closest prior art US Patent Pub # US 2018/0102085 A1 to Pan teaches, an integrated device comprising: 
a backplane (substrate 402 is equivalent to back plane; Fig. 4A) including a plurality of pixel circuits (404; Fig. 4A; [0085]; i.e. LED pixel) each conductively coupled to respective light-emitting elements (404a/404b/404c) to form an array of active-matrix light-emitting pixels (array of pixels 404), 
wherein each of the light-emitting elements (404a/404b/404c) comprises one or more quantum well semiconductor layers (quantum well layers formed by Group III-V compounds; [0040]) between a first contact electrode (bottom) and a second contact electrode (top) along a direction (vertical) and is operable to emit light with a first color (blue), 

    PNG
    media_image1.png
    535
    745
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    372
    350
    media_image5.png
    Greyscale

each of the first contact electrodes (bottom) of the light-emitting elements (404a) being conductively coupled to a surface of a drive electrode (electrode to connect LEDs 234 with the driver circuit, i.e. non-volatile memory 232; [0075]; Fig. 2B) in a top layer of a respective pixel circuit in the backplane (Fig. 4A; [0085]); 
Furthermore, US Patent Pub # US 2016/0254274 A1 to Li teaches, the connection of first contact electrode of the LED device (light emitting 
wherein drive electrodes (8) of two adjacent pixel circuits (TFT transistor) in the top layer of the backplane are separated by a dielectric spacer (7; Fig. 1; [0023]; i.e. resin layer),

    PNG
    media_image3.png
    388
    669
    media_image3.png
    Greyscale

With the teaching of placement direction of the LED device on the pixel circuit being vertical from Li (Fig. 1; [0016]), Pan further teaches, isolation spacers (silicon oxide; [0064]; Pan teaches the substrate can be a silicon oxide layer and the LEDs being in the substrate, meaning there are isolation spacers of silicon oxide in between) filled between adjacent light emitting elements (404a/404b/404c),
wherein the isolation spacers comprise an opaque dielectric material (silicon oxide is a dielectric and can be opaque in nature; [0064]), and 
wherein surfaces of the second contact electrodes (top) of the light emitting elements (404a/404b/404c) and surfaces of the isolation spacers (silicon 
a transparent conductive layer (550; Fig. 5G; [0103];i.e. transparent ITO layer) on the common surface (of LED elements and the isolation layer), wherein the transparent conductive layer (550) is a common electrode (ground) in contact with the second contact electrodes (top metal) of the light-emitting elements (LEDs) (Fig. 5G; [0103]) along the direction (vertical; teaching from Li). 
Note: Pan teaches in para. [0103] that the passivation layer 550 can act as anodes or cathodes for the LEDs under the passivation layer 550. The passivation layer 550 can be connected to the ground or a supply voltage.

    PNG
    media_image4.png
    525
    762
    media_image4.png
    Greyscale

for each of the active-matrix light emitting pixels (array of pixels 404), at least one phosphor film or one quantum dot film ([0041]) above at least one light 
wherein the secondary light has a second color different from the first color (Fig. 5G; [0041]). 
Note: Pan teaches in para. [0041] that at least one of the at least three light-emitting elements can include a phosphor material or a quantum-dot material configured to emit a second light having a color different from the first color. Hence, it can be concurred that Pan teaches the limitation. 
Furthermore, US Patent Pub # US 2012/0205695 A1 to Lin teaches, phosphor film (122; Fig. 8; [0029]; i.e. phosphor layer) or quantum dot film is formed on the transparent conductive layer (118; Fig. 8; [0029]; i.e. transparent conductive layer);

    PNG
    media_image6.png
    364
    734
    media_image6.png
    Greyscale

However, neither Pan nor any cited prior art, appear to explicitly disclose, in context, a surface of each of the first contact electrodes of the light-emitting elements being respectively bonded to, in contact with, and 
wherein a size of each of the light-emitting elements is larger than a size of a corresponding drive electrode and smaller than a sum of the size of the corresponding drive electrode and the size of the dielectric spacer;
Specifically, the aforementioned ‘a surface of each of the first contact electrodes of the light-emitting elements being respectively bonded to, in contact with, and conductively coupled to a surface of a drive electrode in a top layer of a respective pixel circuit in the backplane along the direction; wherein a size of each of the light-emitting elements is larger than a size of a corresponding drive electrode and smaller than a sum of the size of the corresponding drive electrode and the size of the dielectric spacer,’ is material to the inventive concept of the application at hand to achieve greatly simplified manufacturing process and thereby improve manufacturing efficiency and quality.
Dependent claims 22-25 and 29-32 depend, directly or indirectly, on allowable independent claims 21 and 28, respectively. Therefore, claims 22-25 and 29-32 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


03/25/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812